Citation Nr: 1042755	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  08-09 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for cause of the Veteran's 
death.  

2.  Entitlement to death pension benefits.  


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to May 1964.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a September 2007 rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) above.  

In August 2010, the appellant testified before the undersigned 
Veterans Law Judge via video conference.  A transcript of the 
hearing is associated with claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.

The issue of entitlement to service connection for cause of death 
is addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  At the August 2010 video conference hearing, the appellant 
testified that she wished to withdraw her appeal as to the issue 
of entitlement to death pension benefits.  

2.  The appellant's testimony regarding withdrawal of her appeal 
of the death pension issue has been reduced to writing, via the 
transcript of the August 2010 video conference hearing.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
appellant on the issue of entitlement to death pension benefits 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that 
fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. §§ 20.202, 20.204(b) (2010).  Withdrawal may 
be made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204(c) (2010).

The appellant filed a substantive appeal (VA Form 9) in March 
2008 with respect to the issue of entitlement to death pension 
benefits.  At the August 2010 video conference hearing, the 
appellant testified, however, that she was withdrawing her appeal 
as to the issue of death pension benefits and was, instead, 
appealing the issue of service connection for cause of the 
Veteran's death.  

Because the appellant's testimony at the August 2010 video 
conference hearing has been reduced to writing, via the hearing 
transcript, the Board finds the appellant has effectively 
withdrawn the appeal regarding entitlement to death pension 
benefits in accordance with 38 C.F.R. §§ 20.202, 20.204(b) 
(2010).  

As the appellant has withdrawn her appeal as to the issue of 
entitlement to death pension benefits, there remain no 
allegations of error of fact or law for appellate consideration 
on this issue and the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA) are not applicable.  Accordingly, 
the Board does not have jurisdiction to review the appeal as to 
entitlement to death pension benefits and that issue is dismissed 
without prejudice.


ORDER

The appeal as to the issue of entitlement to death pension is 
dismissed.  


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Proper notice 
from VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103 notice must include (1) 
a statement of the conditions, if any, for which a veteran was 
service connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).  

Review of the record reveals that the appellant has not been 
provided notice that complies with the requirements of Hupp, 
supra.  Therefore, a remand is necessary to furnish the required 
notice.  

In addition to the foregoing, 38 U.S.C.A. § 7105 (d)(1) provides 
that, following receipt of a notice of disagreement, VA must 
issue a statement of the case that includes a summary of the 
evidence pertinent to the issues with which the appellant 
expressed disagreement, a citation of pertinent laws and 
regulations, and a discussion of how those laws and regulations 
affects VA's decision.  

Review of the record reveals that, following the September 2007 
rating decision, the appellant submitted a notice of disagreement 
as to that decision, which, given her testimony at the August 
2010 video conference hearing, is construed to include the issue 
of service connection for cause of the Veteran's death.  See 
38 C.F.R. § 20.201.  While the appellant has submitted an NOD as 
to the September 2007 rating decision, she has not been provided 
with the pertinent laws and regulations regarding a cause of 
death claim.  Therefore, on remand, the RO should provide the 
appellant and her representative with a supplemental statement of 
the case that contains the necessary information.  

Accordingly, the case is REMANDED for the following action:

1.	Ensure that all VCAA notice required by 38 U.S.C.A. 
§ 5103a, 38 C.F.R. § 3.159, and all subsequent 
interpretive authority are fully complied with.  See 
Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  

2.	Thereafter, the issue on appeal should be 
readjudicated.  If the benefit sought on appeal is 
not granted to the appellant's satisfaction, the 
appellant and her representative should be provided 
with a supplemental statement of the case that 
contains the pertinent laws and regulations related 
to a cause of the death claim and afforded the 
appropriate opportunity to respond thereto.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant need take no action unless otherwise informed.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


